Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15, 16, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (US 2022/0232549).

Regarding claim 13, Yeo discloses 
A method for wireless communication at a wireless device, comprising: receiving operating information from a user equipment (UE) engaged in sidelink communications over a sidelink channel (¶ [0312]: the UE 1201 may request a transmission resource from the base station 1203 by using an RRC message or MAC CE. Here, as the RRC message, a SidelinkUEInformation, UEAssistanceInformation message may be used); and
transmitting, to the UE based at least in part on the operating information (¶ [0312]: he UE 1201 may request a transmission resource from the base station 1203 by using an RRC message or MAC CE. Here, as the RRC message, a SidelinkUEInformation, UEAssistanceInformation message may be used), a reliability factor associated with terminating a sensing process for the sidelink channel (¶ [0312]: the base station 1203 may instruct the UE 1201 to perform final scheduling via DCI transmission through the PDCCH (indicated by reference numeral 1240); ¶¶  [0382] and [0391]: Scheduling information 1509 for sidelink communication may be obtained by receiving downlink control information (DCI), and the DCI may include the following pieces of information ... QoS information such as priority, which is information associated with a priority by which data is to be transmitted).

Regarding claim 15, Yeo discloses 
wherein the reliability factor is conveyed via radio resource control signaling (¶ [0312]: the base station 1203 may instruct the UE 1201 to perform final scheduling via DCI transmission through the PDCCH (indicated by reference numeral 1240); ¶¶  [0382] and [0391]: Scheduling information 1509 for sidelink communication may be obtained by receiving downlink control information (DCI), and the DCI may include the following pieces of information ... QoS information such as priority, which is information associated with a priority by which data is to be transmitted) or in a medium access control (MAC) control element (MAC-CE).

Regarding claim 16, Yeo discloses 
wherein the wireless device comprises a second UE or a base station (¶ [0312]: the base station 1203 may instruct the UE 1201 to perform final scheduling via DCI transmission through the PDCCH (indicated by reference numeral 1240)).

Regarding claim 29, Yeo discloses 
An apparatus for wireless communication at a wireless device, comprising: a processor; memory coupled with the processor and instructions stored in the memory and executable by the processor to cause the apparatus to (¶ [0049]: These computer program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions specified in the flowchart block or blocks. These computer program instructions may also be stored in a computer usable or computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner):
receive operating information from a user equipment (UE) engaged in sidelink communications over a sidelink channel (¶ [0312]: the UE 1201 may request a transmission resource from the base station 1203 by using an RRC message or MAC CE. Here, as the RRC message, a SidelinkUEInformation, UEAssistanceInformation message may be used); and
transmit, to the UE based at least in part on the operating information (¶ [0312]: he UE 1201 may request a transmission resource from the base station 1203 by using an RRC message or MAC CE. Here, as the RRC message, a SidelinkUEInformation, UEAssistanceInformation message may be used), a reliability factor associated with terminating a sensing process for the sidelink channel (¶ [0312]: the base station 1203 may instruct the UE 1201 to perform final scheduling via DCI transmission through the PDCCH (indicated by reference numeral 1240); ¶¶  [0382] and [0391]: Scheduling information 1509 for sidelink communication may be obtained by receiving downlink control information (DCI), and the DCI may include the following pieces of information ... QoS information such as priority, which is information associated with a priority by which data is to be transmitted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 17, 18, 20-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (EP 3373679) in view of Hwang et al. (US 2020/0280398).

Regarding claim 1, Cai discloses 
A method for wireless communication at a user equipment (UE), comprising: performing, during at least a portion of a sensing window, a sensing process to identify a quantity of resources of a sidelink channel that are available (¶ [0097]: assuming that a span of the preset
time period is 10 ms, when a quantity of optional resources found by performing sensing by the first UE in a sensing window) for transmission by the UE during a selection window, the sensing window comprising a plurality of contiguous time slots (¶ [0097]: assuming that a span of the preset time period is 10 ms, when a quantity of optional resources found by performing sensing by the first UE in a sensing window (for example, a corresponding resource reservation interval thereof is 500 ms) from (n-a) ms to (n-a+9) ms is less than the first preset threshold, the first
UE continues to perform sensing from (n-a+10) ms to (n-a+19) ms); 
terminating the sensing process before expiry of the sensing window based at least in part on the quantity of resources satisfying an early termination threshold (¶ [0097]: a quantity of optional resources that are founded by the first UE is greater than or equal to the first preset threshold, and the first UE stops sensing. The first UE determines that a time span of the sensing
window is 20 ms); and 
transmitting ...  a set of data over the sidelink channel using the quantity of resources (¶ [0032]: a resource reservation interval is a time interval between a resource used by second UE for current data transmission and a resource; ¶ [0098]: The first UE senses the resource in the sensing window according to the parameter information of the sensing window, and selects a resource according to a sensing result).
Cai discloses all the subject matter of the claimed invention with the exception of for transmission by the UE during a selection window ... transmitting, during the selection window, a set of data over the sidelink channel using the quantity of resources. Hwang from the same or similar fields of endeavor discloses for transmission by the UE during a selection window ... transmitting, during the selection window, a set of data over the sidelink channel using the quantity of resources (¶ [0166]: in LTE transmission mode 2, LTE transmission mode 4, or NR resource allocation mode 2, the UE may determine SL transmission resources from among SL resources preconfigured or configured by the BS/network. For example, the preconfigured or configured SL resources may be a resource pool. For example, the UE may autonomously select or schedule SL transmission resources. For example, the UE may select resources in a configured resource pool on its own and perform SL communication in the selected resources. For example, the UE may select resources within a selection window on its own by a sensing and resource (re)selection procedure. For example, the sensing may be performed on a subchannel basis. UE1, which has autonomously selected resources in a resource pool, may transmit SCI to UE2 on a PSCCH and then transmit data based on the SCI to UE2 on a PSSCH). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by determining SL transmission resources from among SL resources preconfigured or configured by the BS/network and selecting resources within a selection window on its own by a sensing and resource (re)selection procedure of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).
Regarding claim 17 referring to claim 1, Yeo discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor; memory coupled with the processor and instructions stored in the memory and executable by the processor to cause the apparatus to (¶ [0049]: These computer program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions specified in the flowchart block or blocks. These computer program instructions may also be stored in a computer usable or computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner):

Regarding claims 2 and 18, Cai discloses 
further comprising: receiving a reliability factor (¶ [0012]: before the determining, by the first user equipment UE, parameter information of a sensing window, the method includes: receiving, by the first UE, first indication information sent by a base station or the second UE, where the first indication information includes the first congestion level and/or the first resource reservation interval), wherein the early termination  threshold (¶ [0097]: a quantity of optional resources that are founded by the first UE is greater than or equal to the first preset threshold, and the first UE stops sensing. The first UE determines that a time span of the sensing window is 20 ms) is based at least in part on the reliability factor (¶ [0012]: before the determining, by the first user equipment UE, parameter information of a sensing window, the method includes: receiving, by the first UE, first indication information sent by a base station or the second UE, where the first indication information includes the first congestion level and/or the first resource reservation interval).
Cai discloses all the subject matter of the claimed invention with the exception of receiving a reliability factor via radio resource control signaling or in a medium access control (MAC) control element (MAC-CE). Hwang from the same or similar fields of endeavor discloses receiving a reliability factor via radio resource control signaling or in a medium access control (MAC) control element (MAC-CE) (¶ [0092]: The radio resource control (RRC) layer at L3 functions to control radio resources between the UE and the network. For this purpose, the RRC layer exchanges RRC messages between the UE and an eNB). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by exchanges RRC messages between the UE and an eNB to control radio resources between the UE and the network of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 4 and 20, Cai discloses 
further comprising: determining the early termination threshold based at least in part on a second quantity of resources for the set of data (¶ [0097]: a quantity of optional resources that are founded by the first UE is greater than or equal to the first preset threshold, and the first UE stops sensing. The first UE determines that a time span of the sensing window is 20 ms), the second quantity of resources (¶ [0097]: a quantity of optional resources that are founded by the first UE is greater than or equal to the first preset threshold, and the first UE stops sensing. The first UE determines that a time span of the sensing window is 20 ms) associated with a transport block size for the set of data (¶ [0047]: Based on a result obtained by means of sensing in the sensing window, the UE selects to send data on a frequency resource block at a moment (n+d)). 

Regarding claims 5 and 21, Cai discloses 
further comprising: determining the early termination threshold (¶ [0097]: a quantity of optional resources that are founded by the first UE is greater than or equal to the first preset threshold, and the first UE stops sensing. The first UE determines that a time span of the sensing window is 20 ms) based at least in part on a product of a reliability factor (¶ [0012]: before the determining, by the first user equipment UE, parameter information of a sensing window, the method includes: receiving, by the first UE, first indication information sent by a base station or the second UE, where the first indication information includes the first congestion level and/or the first resource reservation interval) and a second quantity of resources for the set of data (¶ [0097]: a quantity of optional resources that are founded by the first UE is greater than or equal to the first preset threshold, and the first UE stops sensing. The first UE determines that a time span of the sensing window is 20 ms).

Regarding claims 6 and 22, Cai discloses all the subject matter of the claimed invention with the exception of further comprising: determining the reliability factor based at least in part on a quality-of-service associated with a transport block for the set of data. Hwang from the same or similar fields of endeavor discloses further comprising: determining the reliability factor based at least in part on a quality-of-service (¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; ¶ [0178] PSSCH-related and/or PSCCH-related resource allocation information, for example, the positions/number of time/frequency resources, resource reservation information (e.g. a periodicity), and/or [0179] an SL channel state information (CSI) report request indicator or SL (L1) RSRP (and/or SL (L1) reference signal received quality (RSRQ) and/or SL (L1) received signal strength indicator (RSSI)) report request indicator, and/or [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator), and/or [0181] MCS information, and/or [0182] transmission power information, and/or [0183] L1 destination ID information and/or L1 source ID information, and/or [0184] SL HARQ process ID information, and/or [0185] new data indicator (NDI) information, and/or [0186] redundancy version (RV) information, and/or [0187] QoS information (related to transmission traffic/packet), for example, priority information, and/or [0188] An SL CSI-RS transmission indicator or information about the number of SL CSI-RS antenna ports (to be transmitted); [0189] Location information about a transmitting UE or location (or distance area) information about a target receiving UE (requested to transmit an SL HARQ feedback), and/or [0190] RS (e.g., DMRS or the like) information related to decoding and/or channel estimation of data transmitted on a PSSCH, for example, information related to a pattern of (time-frequency) mapping resources of the DMRS, rank information, and antenna port index information) associated with a transport block for the set of data (¶ [0160]: in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by transmit all or part of the information including QoS information, priority information, MCS by SCI via allocated resources for one or more SL transmissions of one transport block (TB), SL (L1) RSRP, SL CSI-RS transmission indicator or information, etc. to the receiving UE by SCI of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 7 and 23, Cai discloses all the subject matter of the claimed invention with the exception of further comprising: determining the reliability factor based at least in part on a priority level associated with the set of data. Hwang from the same or similar fields of endeavor discloses further comprising: determining the reliability factor based at least in part on a priority level associated with the set of data (¶ [0160]: in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS; ¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; ¶ [0178] PSSCH-related and/or PSCCH-related resource allocation information, for example, the positions/number of time/frequency resources, resource reservation information (e.g. a periodicity), and/or [0179] an SL channel state information (CSI) report request indicator or SL (L1) RSRP (and/or SL (L1) reference signal received quality (RSRQ) and/or SL (L1) received signal strength indicator (RSSI)) report request indicator, and/or [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator), and/or [0181] MCS information, and/or [0182] transmission power information, and/or [0183] L1 destination ID information and/or L1 source ID information, and/or [0184] SL HARQ process ID information, and/or [0185] new data indicator (NDI) information, and/or [0186] redundancy version (RV) information, and/or [0187] QoS information (related to transmission traffic/packet), for example, priority information, and/or [0188] An SL CSI-RS transmission indicator or information about the number of SL CSI-RS antenna ports (to be transmitted); [0189] Location information about a transmitting UE or location (or distance area) information about a target receiving UE (requested to transmit an SL HARQ feedback), and/or [0190] RS (e.g., DMRS or the like) information related to decoding and/or channel estimation of data transmitted on a PSSCH, for example, information related to a pattern of (time-frequency) mapping resources of the DMRS, rank information, and antenna port index information). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by transmit all or part of the information including QoS information, priority information, MCS by SCI via allocated resources for one or more SL transmissions of one transport block (TB), SL (L1) RSRP, SL CSI-RS transmission indicator or information, etc. to the receiving UE by SCI of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 8 and 24, Cai discloses 
further comprising: determining the early termination threshold (¶ [0097]: a quantity of optional resources that are founded by the first UE is greater than or equal to the first preset threshold, and the first UE stops sensing. The first UE determines that a time span of the sensing window is 20 ms).
Cai discloses all the subject matter of the claimed invention with the exception of further comprising: determining ... based at least in part on a transport block size for the set of data and a modulation and coding scheme for the set of data. Hwang from the same or similar fields of endeavor discloses further comprising: determining ... based at least in part on a transport block size for the set of data and a modulation and coding scheme for the set of data (¶ [0160]: in NR resource allocation mode 1, a UE may be provided with or allocated resources for one or more SL transmissions of one transport block (TB) by a dynamic grant from the BS; ¶ [0177]: the transmitting UE may transmit all or part of the following information to the receiving UE by SCI; ¶ [0178] PSSCH-related and/or PSCCH-related resource allocation information, for example, the positions/number of time/frequency resources, resource reservation information (e.g. a periodicity), and/or [0179] an SL channel state information (CSI) report request indicator or SL (L1) RSRP (and/or SL (L1) reference signal received quality (RSRQ) and/or SL (L1) received signal strength indicator (RSSI)) report request indicator, and/or [0180] an SL CSI transmission indicator (on PSSCH) (or SL (L1) RSRP (and/or SL (L1) RSRQ and/or SL (L1) RSSI) information transmission indicator), and/or [0181] MCS information, and/or [0182] transmission power information, and/or [0183] L1 destination ID information and/or L1 source ID information, and/or [0184] SL HARQ process ID information, and/or [0185] new data indicator (NDI) information, and/or [0186] redundancy version (RV) information, and/or [0187] QoS information (related to transmission traffic/packet), for example, priority information, and/or [0188] An SL CSI-RS transmission indicator or information about the number of SL CSI-RS antenna ports (to be transmitted); [0189] Location information about a transmitting UE or location (or distance area) information about a target receiving UE (requested to transmit an SL HARQ feedback), and/or [0190] RS (e.g., DMRS or the like) information related to decoding and/or channel estimation of data transmitted on a PSSCH, for example, information related to a pattern of (time-frequency) mapping resources of the DMRS, rank information, and antenna port index information). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by transmit all or part of the information including QoS information, priority information, MCS by SCI via allocated resources for one or more SL transmissions of one transport block (TB), SL (L1) RSRP, SL CSI-RS transmission indicator or information, etc. to the receiving UE by SCI of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 9 and 25, Cai discloses 
further comprising: determining the early termination threshold (¶ [0097]: a quantity of optional resources that are founded by the first UE is greater than or equal to the first preset threshold, and the first UE stops sensing. The first UE determines that a time span of the sensing window is 20 ms).
Cai discloses all the subject matter of the claimed invention with the exception of further comprising: determining ... based at least in part on a number of layers for the set of data. Hwang from the same or similar fields of endeavor discloses further comprising: determining ... based at least in part on a number of layers for the set of data (¶ [0353]: gNB may indicate time and frequency resources and/or a transmission scheme (e.g., an MCS, the number of transmission layers, the number of codewords, CBG information, HARQ process information, PMI information, and the like) for SL transmission to a specific UE (by higher layer signaling and/or a DCI indication), and the UE may transmit a PSCCH and a PSSCH to another UE based on the indicated information). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by indicating time and frequency resources and/or a transmission scheme (e.g., an MCS, the number of transmission layers, the number of codewords, CBG information, HARQ process information, PMI information, and the like) for SL transmission to a specific UE (by higher layer signaling and/or a DCI indication of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 10 and 26, Cai discloses all the subject matter of the claimed invention with the exception of further comprising: determining a target error rate for the set of data and channel state information for the sidelink channel, wherein the number of layers is based at least in part on target error rate and the channel state information. Hwang from the same or similar fields of endeavor discloses further comprising: determining a target error rate for the set of data and channel state information for the sidelink channel, wherein the number of layers is based at least in part on target error rate and the channel state information (¶ [0387]: the UE may configure CSI with a preferred configuration and/or parameter sets related to transmission and reception for SL transmission. In a more specific example, it may be assumed that the UE is aware of the type and characteristics of traffic to be transmitted and received through SL transmission. In this case, a target block error rate (BLER), a target latency, and a packet amount may be different. In this case, it may be considered that the UE is aware of a typically used transmission/reception scheme (e.g., TB-based and CBG-based, the number of Tx layers, an MCS level, and so on) and reports the information to the gNB. Thus, more efficient resource allocation from the gNB may be expected). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by configuring CSI for transmission with a preferred configuration and/or parameter sets related to transmission and reception for SL transmission with a target block error rate (BLER) and awaring of a typically used transmission/reception scheme (e.g., TB-based and CBG-based, the number of Tx layers, an MCS level, and so on) and reporting the information to the gNB of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Regarding claims 12 and 28, Cai discloses all the subject matter of the claimed invention with the exception of further comprising: decoding sidelink control information associated with the sidelink channel, wherein the sensing process is performed on resources indicated by the sidelink control information. Hwang from the same or similar fields of endeavor discloses further comprising: decoding sidelink control information associated with the sidelink channel, wherein the sensing process is performed on resources indicated by the sidelink control information (¶ [0191]: the first SCI may include information related to channel sensing; ¶ [0192]: since the transmitting UE may transmit at least one of the SCI, the first SCI, or the second SCI to the receiving UE on the PSCCH, the PSCCH may be replaced with at least one of the SCI, the first SCI, or the second SCI to the receiving UE on the PSCCH, the PSCCH may be replaced with at least one of the SCI, the first SCI, or the second SC). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by transmitting SCI including information related to channel sensing of Hwang. The motivation would have been to transmitting and receiving feedback information most rapidly at regular time point (Hwang paragraph [0043]).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (EP 3373679) in view of Yi et al. (US 2021/0144582).

Regarding claims 3 and 19, Cai discloses all the subject matter of the claimed invention with the exception of further comprising: transmitting operating information that comprises one or more of power information for the UE, priority information for the UE, a reliability of target for the UE, or a recommended value for the reliability factor, wherein the reliability factor is received based at least in part on transmitting the operating information. Yi from the same or similar fields of endeavor discloses further comprising: transmitting operating information that comprises one or more of power information for the UE, priority information for the UE, a reliability of target for the UE, or a recommended value for the reliability factor (¶ [0241]: the UE-assistance information may comprise traffic assistance information relating to one or more traffic patterns, where each traffic pattern is associated with a periodicity, a time offset, a message size, a priority, a logical channel, and optionally a destination of a sidelink session), wherein the reliability factor is received based at least in part on transmitting the operating information (¶ [0247]: A base station may configure a first mode of sidelink operation (e.g., an assisted mode, mode 1) for a resource pool, for a wireless device, or for a sidelink cell to the wireless device. The wireless device may provide one or more UE assistance information. For example, the one or more UE assistance indication may comprise a set of traffic pattern assistance information. A traffic pattern assistance information may comprise one or more parameters such as a periodicity, a message size, a logical channel, a priority, a destination ID, and/or a traffic type. The traffic pattern assistance information may correspond to a sidelink session that the wireless device is a transmitter wireless device. The traffic type may represent whether the traffic pattern is periodic or aperiodic. The traffic pattern assistance information may comprise a nominal buffer size level for the traffic/sidelink session. The base station may utilize the nominal buffer size level, if indicated, in scheduling resources for sidelink transmissions). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by providing UE-assistance information including traffic assistance information relating to one or more traffic patterns in associated with a priority to receive scheduling resources for sidelink transmission from base station of Yi. The motivation would have been to use an enhanced procedure that reduces latency while avoiding excessive increases in resource consumption (Yi ¶ [0242]).

Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (EP 3373679) in view of Tang et al. (US 2020/0267523).

Regarding claims 11 and 27, Cai discloses all the subject matter of the claimed invention with the exception of wherein the sensing process comprises: determining a reference signal received power for resources associated with the sensing window, wherein the quantity of available resources is based at least in part on the reference signal received power. Tang from the same or similar fields of endeavor discloses wherein the sensing process comprises: determining a reference signal received power for resources associated with the sensing window, wherein the quantity of available resources is based at least in part on the reference signal received power (¶ [0061]: based on an index of a carrier in the first parameter set, information about a resource pool on the carrier, a size of a sub-band that needs resource sensing, a number of PRBs that need resource sensing, the information about the sensing window, and the like, the terminal device may perform resource sensing in the sensing window based on the size of the subband or the number of the PRBs. The terminal device may perform resource exclusion based on the PSSCH-RSRP threshold and the quantity (such as B) of resources required in an available resource set on each carrier to exclude resources that have a measured PSSCH-RSRP value higher than the PSSCH-RSRP threshold and that are occupied and/or reserved by other terminal devices). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cai by perform resource sensing in the sensing window based on the size of the subband or the number of the PRBs and performing resource exclusion based on the PSSCH-RSRP threshold and the quantity (such as B) of resources required in an available resource set on each carrier to exclude resources that have a measured PSSCH-RSRP value higher than the PSSCH-RSRP threshold and that are occupied and/or reserved by other terminal devices of Tang. The motivation would have been to efficiently allocate resources to the terminal device while reducing interference (Tang paragraph [0005]).

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2022/0232549) in view of Yi et al. (US 2021/0144582).

Regarding claims 14 and 30, Yeo discloses all the subject matter of the claimed invention with the exception of wherein the operating information comprises one or more of power information for the UE, priority information for the UE, a reliability of target for the UE, or a recommended value for the reliability factor. Yi from the same or similar fields of endeavor discloses wherein the operating information comprises one or more of power information for the UE, priority information for the UE, a reliability of target for the UE, or a recommended value for the reliability factor (¶ [0241]: the UE-assistance information may comprise traffic assistance information relating to one or more traffic patterns, where each traffic pattern is associated with a periodicity, a time offset, a message size, a priority, a logical channel, and optionally a destination of a sidelink session). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Yeo by providing UE-assistance information including traffic assistance information relating to one or more traffic patterns in associated with a priority of Yi. The motivation would have been to use an enhanced procedure that reduces latency while avoiding excessive increases in resource consumption (Yi ¶ [0242]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2022/0314803) discloses “If the UE performs partial channel sensing in the PS resource pool, the UE stops partial channel sensing when the CBR of the RM resource pool is below a certain threshold, and the UE selects a resource from the PS resource pool” (¶ [0167]).
Zhang et al. (US 2022/0086805) discloses “If the UE performs partial channel sensing in the PS resource pool, the UE stops partial channel sensing when the CBR of the RM resource pool is below a certain threshold, and the UE selects a resource from the PS resource pool” (¶ [0113]).
Li et al. (US 2021/0219268) discloses “if the resource is sensed available over the selected resources, move to step 12 to transmit the data; otherwise, move to step 10 for back off ... the UE may wait for a back-off time, which may be randomly generated, or priority based, or decreased each time after the UE fails a LBT based resource sensing, where the back-off parameters of different back-off schemes may be configured and indicated by the higher layer.” (¶¶ [0433], [0434]).
Shin et al. (US 2021/0007081) discloses “When k indicates a slot finally selected by a resource, the sensing window B 9-08 may stop at the slot k. Thus, the final sensing window B 9-08 is [n+T1′, k]. T1′ and T2′ may be configured to be the same values as or different values from T1 and T2 of the resource selection window 9-03” (¶ [0188]).
Uchiyama et al. (US 2019/0132832) discloses “In the case in which the pedestrian terminal performs sensing the number of sensing times greater than equal to β and a user ratio of resources among transmission resource candidates is higher than θ, sensing can be stopped to suppress power consumption” (¶ [0219]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466